FILED
                             NOT FOR PUBLICATION                             JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ALVIN RONNEL ROSS,                               No. 14-16764

                Plaintiff - Appellant,           D.C. No. 1:08-cv-01886-GSA

 v.
                                                 MEMORANDUM*
D. LATRAILLE; J. CALLOW,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                     Gary S. Austin, Magistrate Judge, Presiding**

                             Submitted January 20, 2016***

Before:         CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Alvin Ronnel Ross, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging a First


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment retaliation claim arising out of his removal from his work assignment.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Brodheim v.

Cry, 584 F.3d 1262, 1267 (9th Cir. 2009), and we affirm.

       The district court properly granted summary judgment on Ross’ retaliation

claim against defendant Callow because Ross failed to raise a genuine dispute of

material fact as to whether Callow’s actions did not reasonably advance a

legitimate correctional goal. See id. at 1269 (setting forth the elements of a

retaliation claim in the prison context); Pratt v. Rowland, 65 F.3d 802, 806-07 (9th

Cir. 1995) (explaining that it is the plaintiff’s burden to prove the absence of a

legitimate correctional goal and that courts “should afford appropriate deference

and flexibility to prison officials” when evaluating proffered legitimate goals

(citation and internal quotation marks omitted)); see also Schroeder v. McDonald,

55 F.3d 454, 461 (9th Cir. 1995) (“Legitimate goals of a correctional institution

include the preservation of internal order and discipline and the maintenance of

institutional security.”).

       Contrary to Ross’ contention, the district court addressed his state law

claims against defendant Latraille when it declined to exercise supplemental

jurisdiction over the claims.

       We do not consider matters not specifically and distinctly raised and argued


                                           2                                      14-16764
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam);

see also United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or

facts not presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                            3                                        14-16764